Citation Nr: 1625911	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-29 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from August 1988 to May 1991 and December 2000 to January 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of that hearing is of record.

In April 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

A left knee disability was not shown in service, left knee arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that any left knee disorder is related to service or is due to or aggravated by the Veteran's service-connected right knee disability.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active service and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in February 2015.

The Veteran was also provided a VA examination with addendum opinion (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded his opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran seeks service connection for a left knee disorder, which he asserts is secondary to his service-connected right knee disability.  He filed his claim for service connection in January 2012, which was denied in a June 2013 rating decision.  The denial was appealed to the Board.

At the February 2015 hearing, the Veteran testified that his left knee disorder developed over time because he was favoring his right knee.

The Veteran's STRs do not show any complaints, treatment, or diagnosis for a left knee disorder during his active service.  The record also does not show that the Veteran was diagnosed with any left knee arthritis within one year of separation from service.  The Veteran does not assert that his left knee disorder was caused by or due to his active service.

A May 2010 left knee x-ray showed mild degenerative changes.  In July 2010, he reported having bilateral knee pain, right greater than left.  An August 2010 left knee MRI showed a meniscal tear and osteoarthritis.  In March 2011, he reported bilateral knee pain, now left greater than right.  At a June 2011 VA examination for his right knee, he was noted to have a normal gait.  In April 2012, he underwent total left knee replacement surgery.

In May 2013, the Veteran was afforded a VA examination.  The Veteran reported that he started having left knee symptoms in 2003 and it became worse over time.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a thorough physical examination, the examiner opined that the Veteran's left knee disorder was less likely than not that proximately due to or the result of the Veteran's right knee disability.  He explained that the reasoning behind this determination was in the medical records, which showed that the Veteran's left knee appeared to be worse than his right knee throughout his years of knee treatment, the fact that his left knee was replaced before his right knee, and the fact that the Veteran's gait was normal in June 2011.

In November 2014, Dr. Ingrid I. Desir-Joseph, M.D., opined that the Veteran's knee disorder was more likely than not aggravated by his right knee disability.  Dr. Desir-Joseph noted that the Veteran most likely placed undue pressure on the left knee, potentially causing his left knee condition. 

In a June 2015 addendum opinion, another examiner reviewed the Veteran's claim file, but ultimately reached the same conclusion as the VA examiner in 2013.  The examiner opined that the Veteran's left knee disorder was less likely than not secondary to his right knee disability.  The examiner also opined that the Veteran's left knee disorder was less likely than not aggravated beyond its normal progression by his right knee disability.  The examiner noted a number of factors for his conclusions.  First, that the Veteran's medical record documented left knee meniscal tears.  The examiner noted that the Veteran had a normal gait prior to his total left knee replacement surgery.  The examiner noted that the current severity of the Veteran's left knee disorder was the normal progression of the condition.  The examiner reported that the other medical opinion had an inadequate rational.

After weighing all the evidence, the Board finds the greatest probative value in the VA examiner's opinions, which considered the elements necessary to substantiate a claim for secondary service connection due to a right knee disability.  The most recent VA examiner also explained why the Veteran's right knee disability did not cause or permanently aggravate his left knee disorder. 

The Board has considered all the medical opinions of record and finds that the VA examiner's opinions carry greater probative value.

The Board appreciates the letter written by Dr. Desir-Joseph.  However, ultimately, the opinion is conclusory in nature.  That is, the doctor has not explained why or how she reached her ultimate conclusion, but for the Veteran "most likely" placed undue pressure on the left knee, "potentially" causing his left knee disorder.  Moreover, while Dr. Desir-Joseph opined that aggravation may have occurred, there was no actual analysis of the condition of the Veteran's left knee disorder, before his right knee disability allegedly impacted it.  That is, Dr. Desir-Joseph in providing her opinion did not explain what records led her to the conclusion that the Veteran's current left knee problems were due to, the result of, or aggravated by his service-connected right knee disability.  

Conversely, the opinion by the VA examiner was fully grounded in the medical literature.  The examiner explained why it was not felt that the Veteran's right knee disability caused or aggravated a left knee disorder.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The medical opinions of record were all provided by medical professionals, and the Board accepts all of them as competent and credible, but the Board must determine what evidence is the most probative.

Here, the support provided by the VA examiner's for their opinions are found to be superior to the opinion offered in support of the Veteran's claim, which did not provide any rationale for its conclusion.  Given its grounding in the medical evidence in this case, the VA examiners' opinions are found to be the most probative evidence in this case, and therefore are afforded the greatest weight.  

As noted, there is no evidence of an in-service incurrence or aggravation of a chronic left knee disability; and no evidence demonstrating any left knee arthritis manifested to a compensable degree within one year following separation from service.  The Board concludes that continuity of symptomatology of left knee arthritis is not shown.  Thus there is no basis for service connection on a direct or presumptive basis.

Consideration has been given to the Veteran's assertion that his left knee disorder is proximately due to his service connected right knee disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a left knee disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Knee arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testing such as x-rays or MRIs are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his left knee disorder, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating musculoskeletal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For the reasons discussed above, the VA examiner's opinions are found to constitute the most probative evidence and are therefore entitled to the greatest weight.  When this is done, the weight of the evidence tilts against the claim, and there is no reasonable doubt to be resolved in the Veteran's favor.

Accordingly, the claim is denied.


ORDER

Service connection for a left knee disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


